SMITH, Chief Judge
(concurring).
I concur because Duke v. Missouri Pacific Railroad Company, 303 S.W.2d 613 (Mo.1957) controls this case. Therefore, the intervening negligence of Esselman insulates Herlocker and Crites from liability as a matter of law. Were I free from the constraints of Duke, I would conclude that under the particular facts here proximate cause should be a factual determination.
Plaintiff was a rescuer-and as such his presence at the scene was foreseeable. I believe he continued to occupy that status until he returned to his original place of safety, which he had not done when he was injured. I also regard the inattention of Esselman as a foreseeable consequence of the Herlocker and Crites negligence. This is not to say that any accident caused by a “gaper block” imposes liability upon the originally negligent motorists. But where, as here, the plaintiff is a foreseeable and, probably, an anticipated participant in assisting at the accident scene I believe his injury by a motorist distracted because of the original negligence should present a factual question of proximate cause.